Filed 2/28/22 P. v. Bell CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



               COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



THE PEOPLE,                                                          D078794

         Plaintiff and Respondent,

         v.                                                          (Super. Ct. No. SCD255762)

KURESE BELL,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of San Diego County,
Lorna A. Alksne, Judge. Affirmed in part; reversed in part and remanded
with directions.

         Waldemar D. Halka, under appointment by the Court of Appeal, for
Defendant and Appellant.

         Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant
Attorney General, Julie L. Garland, Assistant Attorney General, Charles C.
Ragland, Acting Assistant Attorney General, Arlene A. Sevidal, Lynne
McGinnis, Randall D. Einhorn, and Elizabeth M. Kuchar, Deputy Attorneys
General, for Plaintiff and Respondent.

                                                             1
      In the original appeal in this case, we issued our opinion in People v.
Bell (Apr. 17, 2019, D072748 [nonpub. opn.]) (Bell), affirming in part and
reversing in part the judgment against defendant Kurese Bell and remanding
the matter with directions for the trial court to consider any Penal Code

section 1170.951 petition filed by Bell and exercise its discretion under then
newly amended section 12022.53 to strike or dismiss any or all of his firearm
enhancements. In resentencing Bell on remand, the court considered and
denied Bell’s section 1170.95 petition and declined to strike or dismiss any of
his section 12022.53 enhancements.

      In his opening brief, Bell contends that the court: (1) erred by
concluding he was ineligible for relief under section 1170.95 as a matter of
law because he was convicted of first degree murder on the theory of
provocative act murder; and (2) abused its discretion by denying his request
to strike or reduce his section 12022.53 enhancements because it did not
understand and/or exercise its authority to impose lesser section 12022.53
enhancements.

      While this appeal was pending, Bell moved for permission to file a
supplemental opening brief on the question of whether Assembly Bill No. 333
(Assem. Bill 333), effective on January 1, 2022, applies retroactively to his
case and, if so, whether Assem. Bill 333 requires the reversal of his section
186.22 gang enhancements. We granted the motion and accepted for filing
his supplemental opening brief in which he contends that Assem. Bill 333
applies retroactively to his nonfinal judgment and that his section 186.22
enhancements must be reversed because the jury was not instructed on, and


1     All statutory references are to the Penal Code unless otherwise
specified.

                                       2
did not find true, the newly revised elements for enhancements under section
186.22, as amended by Assem. Bill 333.

      As explained below, we affirm the court’s denial of Bell’s section
1170.95 petition and its reimposition of his section 12022.53 enhancements,
but reverse his section 186.22 enhancements and remand the matter with
directions that the court conduct a new trial on any subsequent allegations
filed by the People against Bell under newly amended section 186.22 and
then resentence him based on any findings made at that trial.

              FACTUAL AND PROCEDURAL BACKGROUND

      As discussed in Bell, supra, D072748, Bell and Marlon Thomas
committed two armed robberies, the second of which resulted in Thomas’s

death when a security guard shot him.2 In 2016, a jury convicted Bell of first
degree murder (§§ 187, subd. (a), 189), attempted murder (§§ 187, subd. (a),
664), and two counts of armed robbery (§ 211). The jury also found true
allegations that the attempted murder was deliberate and premeditated
(§ 189), that in committing the attempted murder and robberies that Bell
personally discharged a firearm (§ 12022.53, subds. (c), (d)), and that he
committed the offenses for the benefit of, at the direction of, or in association
with a criminal street gang (§ 186.22, subd. (b)(1)). The trial court sentenced
Bell to an indeterminate term of 65 years to life in prison and a concurrent
determinate term of 33 years in prison. In Bell, we affirmed his convictions,
but reversed his sentence and remanded the matter with directions that the



2    For a more complete description of Bell’s offenses and the underlying
criminal proceedings against him, refer to our opinion in Bell, supra,
D072748.

                                        3
trial court consider any section 1170.95 petition filed by Bell and exercise its
new discretion to strike any or all of the section 12022.53 enhancements.

      After the remittitur issued in Bell, supra, D072748, Bell filed a petition
with the trial court seeking relief under section 1170.95 and a motion to
strike the section 12022.53 enhancements. The People opposed the petition
and motion. On April 9, 2021, the court conducted a resentencing hearing
and denied both the section 1170.95 petition and motion to strike the section
12022.53 enhancements. The court then reimposed the sentence it had
originally imposed. Bell timely filed a notice of appeal, challenging his

resentencing.3

                                 DISCUSSION
                                        I
          Section 1170.95 Does Not Apply to Provocative Act Murder

      Bell contends the trial court erred by concluding he was ineligible for
relief under section 1170.95 as a matter of law because he was convicted of
first degree murder on the theory of provocative act murder. He argues the
court erred because the amendments to sections 188 and 189 made by Senate
Bill No. 1437 (Sen. Bill 1437), effective January 1, 2019, abolished murder
convictions based on imputed malice, which includes the theory of
provocative act murder on which his first degree murder conviction was
based, and therefore his petition qualified for relief under section 1170.95.
Bell acknowledges that other appellate courts have rejected this argument,
but argues those cases were wrongly decided and therefore we should not
follow their reasoning. We disagree with Bell.

3     On January 3, 2022, we granted Bell’s request, filed November 23,
2021, that we take judicial notice of the appellate record in Bell, supra,
D072748.
                                        4
                                         A

      Procedural history. Both parties agree, and the record shows, that the
prosecution’s sole theory at trial for its murder charge against Bell was the
provocative act murder theory. At trial, the court instructed the jury with a
modified version of CALCRIM No. 560 on first degree provocative act murder.
(Bell, supra, D072748.) In particular, the court instructed that to prove Bell
committed provocative act murder, the People were required to prove, among
other things, that: (1) in committing the robbery Bell intentionally did a
provocative act; and (2) he knew that the natural and probable consequences
of the provocative act were dangerous to human life and then acted with
conscious disregard for life. In Bell, we extensively discussed the theory of
provocative act murder and the evidence supporting Bell’s conviction thereof
and need not repeat that discussion here. The jury found Bell guilty of first
degree murder based on that theory and on appeal we affirmed his
conviction, concluding, among other things, that there was substantial
evidence to support his conviction based on the theory of provocative act
murder. In Bell, we rejected Bell’s argument that there was insufficient
evidence to support a finding that he acted with implied malice, stating: “In
a provocative act murder case, malice is implied from the defendant’s
provocative act that goes beyond that necessary to commit the underlying
crime (e.g., robbery).” We further concluded that if Bell wanted relief under
Sen. Bill 1437, he must first file a petition in the trial court seeking relief
under section 1170.95.

      On November 15, 2019, Bell filed a section 1170.95 petition to reverse
and vacate his murder conviction and to resentence him. His petition argued:
(1) the information charged him with murder; (2) the information allowed the
prosecution to proceed against him under a theory of felony murder and/or

                                         5
under the natural and probable consequences doctrine (i.e., the provocative
act murder theory); (3) he was convicted at trial of first degree murder; and
(4) he could not now be convicted of first degree murder based on the
provocative act murder theory because of the amendments made to sections
188 and 189.

      The prosecution opposed Bell’s petition, arguing that he was ineligible
for relief under section 1170.95 as a matter of law because he was convicted
on the theory of provocative act murder, which theory does not qualify for
relief under section 1170.95.

      On April 9, 2021, the court conducted a hearing on Bell’s section
1170.95 petition and found that he had not made a prima facie showing for
relief under that statute because he had been convicted of provocative act
murder, which theory was not eligible for relief under section 1170.95.

                                        B

      Sen. Bill 1437. The Legislature enacted Sen. Bill 1437 to “amend the
felony murder rule and the natural and probable consequences doctrine, as it
relates to murder, to ensure that murder liability is not imposed on a person
who is not the actual killer, did not act with the intent to kill, or was not a
major participant in the underlying felony who acted with reckless
indifference to human life.” (Stats. 2018, ch. 1015, § 1, subd. (f).) In
particular, Sen. Bill 1437 amended section 188, subdivision (a)(3) to require
that, except as provided in section 189, subdivision (e), to be convicted of
murder, “a principal in a crime shall act with malice aforethought. Malice
shall not be imputed to a person based solely on his or her participation in a
crime.” (Stats. 2018, ch. 1015, § 2.) Sen. Bill 1437 amended section 189,
subdivision (e) to provide that under the felony murder rule a participant in

                                        6
the perpetration of an underlying felony may be liable for murder only if the
person was the actual killer, an aider and abettor of the murder who acted
with an intent to kill, or a major participant in the underlying felony and
acted with reckless indifference to human life. (Stats. 2018, ch. 1015, § 3.)

      Sen. Bill 1437 also enacted new section 1170.95, which provides a
procedure for defendants convicted of murder under previous law to petition
for resentencing in the trial court if they could not be convicted of murder
under current law. (Stats. 2018, ch. 1015, § 4.) Under section 1170.95, a trial
court must appoint counsel for a petitioner who has filed a properly pleaded
petition for relief and then determine whether a prima facie showing has
been made regarding the petitioner’s eligibility for relief under section
1170.95. (§ 1170.95, subd. (c); People v. Lewis (2021) 11 Cal.5th 952, 960
(Lewis).) If the court’s examination of the record, without any factfinding,
shows the petitioner is not eligible for relief as a matter of law, the court may
find a prima facie showing has not been made and deny the section 1170.95
petition on that basis. (People v. Verdugo (2020) 44 Cal.App.5th 320, 332-
333, review granted on other grounds Mar. 18, 2020, S260493, review dism.
and cause remanded Jan. 5, 2022.) However, if a petitioner has made a
prima facie showing, then the court must issue an order to show cause why
the relief requested should not be granted and conduct an evidentiary
hearing on the petition. (§ 1170.95, subds. (c), (d).)

                                        C

      Analysis. Although Bell acknowledges that those appellate courts that
have addressed the instant issue do not support his contention, he
nevertheless argues those courts wrongly decided this issue and asks that we
interpret Sen. Bill 1437 as abolishing murder convictions based on imputed


                                        7
malice, including the theory of provocative act murder on which his first
degree murder conviction was based. He argues that if we were to adopt his
suggested interpretations of Sen. Bill 1437 and the theory of provocative act
murder, his petition qualified for relief under section 1170.95.

      In People v. Swanson (2020) 57 Cal.App.5th 604 (review granted on
other grounds Feb. 17, 2021, S266262, review dism. and cause remanded
Nov. 23, 2021) (Swanson), the court addressed the instant question and
concluded that a defendant convicted of provocative act murder is ineligible

for section 1170.95 relief.4 (Id. at p. 612.) In so concluding, Swanson noted
that a conviction under the theory of provocative act murder requires proof
that the defendant personally harbored the mental state of malice (i.e., a
conscious disregard for life), which constitutes implied malice. (Id. at p. 613,
citing People v. Gonzalez (2012) 54 Cal.4th 643, 655 (Gonzalez) and People v.
Gilbert (1965) 63 Cal.2d 690, 703-704.) In contrast, a conviction under the
natural and probable consequences theory of murder, now barred by Sen. Bill
1437, was based on an aider and abettor’s imputed, not implied, malice.

4      On November 23, 2021, the California Supreme Court dismissed its
review of Swanson and remanded the case to the appellate court. (People v.
Swanson (S266262, Nov. 23, 2021) [498 P.3d 1025].) The court pronounced
that to the extent Swanson, supra, 57 Cal.App.5th 604 is inconsistent with its
opinion in Lewis, supra, 11 Cal.5th 952, Swanson is non-citable and
nonprecedential. (People v. Swanson, supra, [498 P.3d 1025].) In Lewis, the
court addressed two specific questions: (1) whether a trial court may consider
a defendant’s record of conviction in deciding whether a prima facie showing
of eligibility for section 1170.95 relief has been made; and (2) when does a
section 1170.95 petitioner’s right to appointed counsel arise. (Lewis, at
p. 957.) Because Lewis did not address the instant question involved in this
appeal, which question was addressed in Swanson, we conclude Swanson
remains citable to that extent and we may appropriately discuss its reasoning
and holding on that question.


                                        8
(Swanson, at pp. 610-611, citing People v. Chiu (2014) 59 Cal.App.4th 155,
161-162.) Regarding Sen. Bill 1437’s substantive amendments to section 188,
Swanson stated that Sen. Bill 1437 “eliminated the natural and probable
consequences doctrine for murder and restricted felony murder to
circumstances where the defendant harbored malice or was a major
participant in the underlying felony and acted with reckless indifference to
human life. [¶] A primary purpose of [Sen. Bill] 1437 was to align a person’s
culpability for murder with his or her mens rea. [Citation.] To effectuate
that purpose, [Sen. Bill] 1437 amended section 188 to state that ‘[m]alice
shall not be imputed to a person based solely on his or her participation in a
crime.’ (§ 188, subd. (a)(3).)” (Swanson, at p. 611.) Swanson further noted
that Sen. Bill 1437 amended section 188 to provide: “ ‘[I]n order to be
convicted of murder, a principal in a crime shall act with malice
aforethought.’ (§ 188, subd. (a)(3).)” (Swanson, at p. 613.) In the
circumstances of its case, Swanson concluded: “Because [the appellant] was
convicted of provocative act murder, the jury necessarily found he acted with
malice aforethought. He was therefore not convicted under the natural and
probable consequences doctrine.” (Id. at pp. 613-614, italics added.) Based
on similar reasoning, Swanson also rejected the appellant’s contention that
his conviction of first degree provocative act murder did not require a finding
of malice and therefore was barred by Sen. Bill 1437’s amendments to section
189 regarding the felony murder rule. (Id. at pp. 616-617, citing Gonzalez,
supra, 54 Cal.4th at p. 654 [distinguishing provocative act murder doctrine
from felony murder rule].)

      In People v. Johnson (2020) 57 Cal.App.5th 257 (Johnson), the court
also addressed the question presented in this case and concluded that a direct
perpetrator convicted of provocative act murder is ineligible for section

                                       9
1170.95 relief because, among other things, under the theory of provocative
act murder malice is not imputed to a direct perpetrator based on his or her
participation in an underlying crime (e.g., robbery), but instead on his or her
commission of provocative acts that manifested a conscious disregard for life.
(Id. at pp. 267-268, 271.)

      In People v. Lee (2020) 49 Cal.App.5th 254 (review granted on other
grounds July 15, 2020, S262459, review dism. and cause remanded Nov. 23,
2021) (Lee), the court addressed the instant question and concluded that a
defendant convicted of provocative act murder is ineligible for section 1170.95

relief.5 (Id. at pp. 263-264, citing Gonzalez, supra, 54 Cal.4th at p. 655.)
After distinguishing provocative act murder from the felony murder rule, Lee
stated: “Because [the appellant] was convicted of provocative act murder, the
jury necessarily found he acted with malice aforethought. Section 189, as
amended, changed the felony murder rule, but [the appellant] was not
convicted under that rule.” (Lee, at p. 265, italics added.) It rejected the
appellant’s contention that provocative act murder was a subset of either
felony murder or natural and probable consequences murder, “given that
provocative act murder requires proof of malice, unlike the felony murder rule
or natural and probable consequences doctrine as they existed before [Sen.
Bill 1437].” (Id. at p. 266, italics added.)

5     As with Swanson, on November 23, 2021, the California Supreme
Court dismissed its review of Lee and remanded the case to the appellate
court. (People v. Lee (S262459, Nov. 23, 2021) [498 P.3d 1024].) The court
pronounced that to the extent Lee, supra, 49 Cal.App.5th 254 is inconsistent
with its opinion in Lewis, supra, 11 Cal.5th 952, Lee is non-citable and
nonprecedential. (People v. Lee, supra, [498 P.3d 1024].) Because, as
discussed in footnote 3 above, Lewis did not address the instant question
involved in this appeal, which question was addressed in Lee, we conclude
Lee remains citable to that extent and we may appropriately discuss its
reasoning and holding on that question.
                                        10
      In People v. Mancilla (2021) 67 Cal.App.5th 854 (Mancilla), the court
agreed with the analysis of the courts in Swanson, Johnson, and Lee and
concluded that a defendant convicted of provocative act murder is ineligible
for section 1170.95 relief. (Mancilla, at p. 867.) Mancilla stated that “a
murder conviction under the provocative act doctrine requires proof the
defendant ‘personally harbored the mental state of malice.’ [Citation.]”
(Ibid., quoting Gonzalez, supra, 54 Cal.4th at p. 655.) Accordingly, it rejected
the appellant’s contention that provocative act murder is a subset of the
natural and probable consequences doctrine for purposes of Sen. Bill 1437
and section 1170.95. (Mancilla, at p. 867.) Mancilla stated: “Unlike natural
and probable consequences liability for murder, which contained no
requirement of proof of malice [citation], malice aforethought—conscious
disregard for life—is a necessary element of a conviction for provocative act
murder . . . .” (Id. at p. 868, italics added.) Furthermore, Mancilla adopted
Swanson’s statement that the inclusion in provocative act murder “ ‘of
proximate cause in terms of foreseeability of the natural and probable
consequences of the defendant’s malicious conduct does not somehow bring a
provocative act killing within the malice-free natural and probable
consequences doctrine.’ [Citation.]” (Mancilla, at p. 868, quoting Swanson,
supra, 57 Cal.App.5th at p. 614.) Accordingly, the court affirmed the trial
court’s order summarily denying the appellant’s section 1170.95 petition.
(Mancilla, at p. 870.)

      We agree with, and adopt, the reasoning of the courts in Swanson,
Johnson, Lee, and Mancilla and therefore need not discuss in detail our
reasoning in concluding Bell’s provocative act murder conviction is not
eligible for section 1170.95 relief. Rather, we simply note that in convicting
Bell of first degree provocative act murder, the jury necessarily found he had

                                       11
actual malice. Specifically, it found that Bell was a direct perpetrator who
performed a provocative act with implied malice that was the legal cause of
Thomas’s death. The jury did not find that Bell was an aider and abettor to
whom malice was imputed. Rather, he was a direct perpetrator who was
found to have actual malice aforethought. Accordingly, his provocative act
murder conviction was not, as he asserts, merely a version or subset of the
natural and probable consequences doctrine that is now prohibited by Sen.
Bill 1437. (See, e.g., Swanson, supra, 57 Cal.App.5th at pp. 612, 614; Lee,
supra, 49 Cal.App.5th at p. 264.) Therefore, we conclude that the trial court
correctly denied Bell’s section 1170.95 petition.

                                       II
       Trial Court Did Not Abuse Its Discretion under Section 12022.53

      Bell contends the trial court abused its discretion by denying his
request to strike or reduce his section 12022.53 enhancements because it did
not understand and/or exercise its authority to impose a lesser enhancement.
Because the premise of his contention is ill-founded, we reject his contention.

                                       A

      Procedural history. The jury found true the section 12022.53,
subdivision (d) allegations related to counts 2 (attempted murder) and 3
(robbery) and the section 12022.53, subdivision (c) allegation related to count
5 (robbery). At sentencing, the court imposed the then mandatory term of 25
years to life for the section 12022.53, subdivision (d) enhancement for count 2
and the then mandatory term of 20 years for the section 12022.53,
subdivision (c) enhancement for count 5. The court imposed, but stayed
pursuant to section 654, the section 12022.53, subdivision (d) enhancement
for count 3.

                                       12
      As we discussed in Bell, supra, D072748, section 12022.53, subdivision
(h) was amended, effective January 1, 2018, to grant sentencing courts the
discretion to strike or dismiss a section 12022.53 enhancement in the
interests of justice, which amendment applied retroactively to Bell’s nonfinal
judgment. In Bell, we remanded the matter for a resentencing hearing for
the trial court to exercise its new discretion to strike any or all of the section
12022.53 enhancements imposed against him.

      On remand, Bell filed a motion to strike the section 12022.53
enhancements imposed against him. The prosecution opposed his motion,
arguing that striking any of the enhancements would not be in the interests
of justice.

      At the hearing on Bell’s motion, his counsel argued for the first time
that the court had discretion to either strike a section 12022.53 enhancement
in its entirety or impose a lesser section 12022.53 enhancement, citing as
support People v. Morrison (2019) 34 Cal.App.5th 217 (Morrison). The
prosecution argued that in consideration of Bell’s personal and intentional
discharge of a firearm causing great bodily injury to the security guard, it
was not in the interests of justice to strike the section 12022.53 allegations
that had been pled and proved and “impose[] a lower sentence.” Following a
short recess during which the court reviewed Morrison, the court stated:

          “I don’t think [Morrison’s] really applicable here, . . . as it
          talks about . . . when the true finding comes back but it’s
          not legally supported by the evidence.

          “Here it is legally supported by the evidence. There was
          great bodily injury. And to impose the [section 12022.53,
          subdivision (b) or (c) enhancement] I think would be in
          error.


                                         13
         “So the Court’s going to deny the motion to strike the
         imposition of a sentence enhancement. In addition, I’m
         exercising my discretion -- informed discretion, as
         [Morrison] says . . . I am informed of the options under
         [section] 12022.53 to follow Morrison and do [section
         12022.53, subdivision (b), (c), or (d)]. And the Court is
         going to leave it as the enhancement of [section] 12022.53[,
         subdivision (d)] from [sic] Count 2.”

Accordingly, the court resentenced Bell by reimposing the section 12022.53
enhancements that it had originally imposed.

                                        B

      Relevant law. “Section 12022.53 sets forth the following escalating
additional and consecutive penalties, beyond that imposed for the substantive
crime, for use of a firearm in the commission of specified felonies . . . : a 10-
year prison term for personal use of a firearm, even if the weapon is not
operable or loaded [section 12022.53, subdivision (b)]; a 20-year term if the
defendant ‘personally and intentionally discharges a firearm’ [section
12022.53, subdivision (c)]; and a 25-year-to-life term if the intentional
discharge of the firearm causes ‘great bodily injury’ or ‘death, to any person
other than an accomplice’ [section 12022.53, subdivision (d)].” (People v.
Gonzalez (2008) 43 Cal.4th 1118, 1124.) “For these enhancements to apply,
the requisite facts must be alleged in the information or indictment, and the
defendant must admit those facts or the trier of fact must find them to be
true.” (Id. at pp. 1124-1125.)

      Section 12022.53, subdivision (h), as amended effective January 1,
2018, provides: “The court may, in the interest of justice pursuant to Section
1385 and at the time of sentencing, strike or dismiss an enhancement
otherwise required to be imposed by this section. The authority provided by


                                        14
this subdivision applies to any resentencing that may occur pursuant to any
other law.” (Stats. 2017, ch. 682, § 2.) Section 1385 provides: “[A] judge or
magistrate may, either of his or her own motion or upon the application of the
prosecuting attorney, and in furtherance of justice, order an action to be
dismissed.” (§ 1385, subd. (a).) Section 1385 further provides that where
“the court has the authority pursuant to subdivision (a) to strike or dismiss
an enhancement, the court may instead strike the additional punishment for
that enhancement in the furtherance of justice . . . .” (§ 1385, subd. (b)(1).)

      In Morrison, the court concluded that under newly amended section
12022.53, subdivision (h), trial courts have the discretion to strike a section
12022.53 enhancement and then impose a lesser included section 12022.53
enhancement. (Morrison, supra, 34 Cal.App.5th at pp. 222-223.) Morrison
explained that case law generally supports the imposition by a trial court of a
lesser enhancement that was not charged in the information when the
greater, charged enhancement was found true by the trier of fact, but the
trial court thereafter found that greater enhancement to be either legally
inapplicable or unsupported by sufficient evidence. (Id. at p. 222.) Based on
that general discretion, Morrison extended the scope of a trial court’s
discretion by concluding a trial court could also impose a lesser section
12022.53 enhancement after striking a section 12022.53, subdivision (d)
enhancement under section 1385, even if that lesser enhancement had not
been charged in the information and not been found true by a trier of fact.
(Id. at pp. 222-223.)

      In People v. Tirado (2022) 12 Cal.5th 688 (Tirado), the California
Supreme Court recently agreed with Morrison’s holding that trial courts have
discretion to strike a greater, charged section 12022.53 enhancement and
impose a lesser, uncharged section 12022.53 enhancement instead. (Id. at

                                        15
pp. 692, 697.) In reaching its holding, Tirado applied reasoning somewhat
different from that applied in Morrison, concluding: “When an accusatory
pleading alleges and the jury finds true the facts supporting a section
12022.53[, subdivision ](d) enhancement, and the court determines that the
section 12022.53[, subdivision ](d) enhancement should be struck or
dismissed under section 12022.53[, subdivision ](h), the court may, under
section 12022.53[, subdivision ](j), impose an enhancement under section
12022.53[, subdivision ](b) or (c).” (Id. at p. 700, fn. omitted.) In so
concluding, the court reasoned that section 12022.53, subdivision (h) gives
trial courts the discretion to strike or dismiss a greater, charged section
12022.53 enhancement and then section 12022.53, subdivision (j) gives them
the discretion to impose a lesser, uncharged section 12022.53 enhancement
where the accusatory pleading alleged, and the jury found true, the facts
supporting such a lesser, uncharged section 12022.53 enhancement. (Id. at
pp. 700, 702.) In particular, the court stated: “Section 12022.53[,
subdivision ](j) is the subdivision that authorizes the imposition of
enhancements under section 12022.53. It provides that for the penalties in
section 12022.53 to apply, the existence of any fact required by section
12022.53[, subdivision ](b), (c), or (d) must be alleged in the accusatory

pleading and admitted or found true.” 6 (Id. at p. 700.) Accordingly, Tirado
upheld Morrison’s holding, if not all of its reasoning in support thereof, that a
trial court has the discretion to strike a greater, charged section 12022.53
enhancement and then impose a lesser, uncharged section 12022.53


6      Section 12022.53, subdivision (j) provides: “For the penalties in this
section to apply, the existence of any fact required under subdivision (b), (c),
or (d) shall be alleged in the accusatory pleading and either admitted by the
defendant in open court or found to be true by the trier of fact. . . .”

                                        16
enhancement where the facts supporting that lesser enhancement were
alleged in the information and found true by the jury.

      In sentencing a defendant, a trial court must exercise informed
discretion. (People v. Gutierrez (2014) 58 Cal.4th 1354, 1391.) If a trial court
is unaware of the scope of its sentencing discretion, its sentencing decision is
an abuse of discretion. (People v. Carmony (2004) 33 Cal.4th 367, 378 [abuse
of discretion occurs where trial court was not aware of its discretion to
dismiss sentencing enhancement]; People v. Langevin (1984) 155 Cal.App.3d
520, 524 [same].)

                                       C

      Analysis. Contrary to Bell’s assertion, the record affirmatively shows
that the trial court understood and exercised its authority under Morrison,
supra, 34 Cal.App.5th 217 (which was recently upheld in Tirado, supra, 12
Cal.5th 688, as discussed above), to strike a greater, charged section 12022.53
enhancement and instead impose a lesser, uncharged section 12022.53
enhancement where the underlying facts were found true by the jury and
supported by the evidence. During a brief recess, the court reviewed
Morrison. After the recess, the court expressly stated that it was “informed
of the options under [section] 12022.53 to follow Morrison and do [section
12022.53, subdivision (b), (c), or (d)].” Recognizing those options under
Morrison, the court stated that it was “exercising my discretion -- informed
discretion” under Morrison and decided “to leave it as the enhancement of
[section] 12022.53[, subdivision (d)] from [sic] Count 2.” Construing the
record favorably to support the court’s decision, we conclude the court’s
statements show that it understood and exercised its discretion under
Morrison to impose a lesser, uncharged section 12022.53 enhancement and


                                       17
nevertheless chose to exercise its discretion by declining to do so in
consideration of the facts and circumstances of this case and reimposing the
original section 12022.53, subdivision (d) enhancement for count 2. Although
the court did not repeat its reasoning in subsequently reimposing the original
section 12022.53 enhancements relating to counts 3 and 5, we infer that the
court likewise exercised its discretion under Morrison by again choosing to
not impose lesser, uncharged section 12022.53 enhancements for those
counts.

      To the extent Bell argues the court’s initial statements regarding
Morrison show it misunderstood its discretion to impose lesser, uncharged
section 12022.53 enhancements, we disagree. Specifically, on return from its
recess, the court noted: “I don’t think [Morrison’s] really applicable here, . . .
as it talks about . . . when the true finding comes back but it’s not legally
supported by the evidence. [¶] Here it is legally supported by the evidence.
There was great bodily injury.” In so commenting, the court was not
disagreeing with, or showing an unawareness of its discretion under,
Morrison. Rather, the court was presumably referring to certain language in
Morrison that discussed a trial court’s general discretion to impose a lesser,
uncharged enhancement where the charged enhancement was found true by
the trier of fact, but was not supported by the evidence. (Morrison, supra, 34
Cal.App.5th at p. 222.) Based on that general discretion, Morrison reasoned
that the trial court in its case had the discretion under section 1385 to impose
a lesser, uncharged section 12022.53 enhancement, presumably even though
there may have been sufficient evidence to support the imposition of the
greater, charged enhancement. (Id. at pp. 222-223.) Accordingly, in this
case, the trial court distinguished the circumstances here from those
discussed in Morrison by finding there was evidence to support the jury’s true

                                        18
findings on the section 12022.53 enhancements charged against Bell. It then
concluded it would be error for it to exercise its discretion by striking the
greater, charged section 12022.53 enhancements and instead imposing lesser,
uncharged section 12022.53 enhancements. In so doing, the court did not
show any unawareness of its discretion under Morrison to impose a lesser,
uncharged section 12022.53 enhancement in lieu of the greater, charged
section 12022.53 enhancements. Accordingly, we conclude Bell has not
carried his burden on appeal to show the court abused its discretion by
reimposing the greater, charged section 12022.53 enhancements.

                                       III
   Assembly Bill No. 333 Applies Retroactively to Bell’s Nonfinal Judgment

      In his supplemental opening brief, Bell contends that Assem. Bill 333,
effective January 1, 2022, applies retroactively to his nonfinal judgment and
therefore his section 186.22 gang enhancements must be reversed and the
matter remanded for further proceedings because the jury was not instructed
on, and did not find true, the newly revised elements for enhancements under
section 186.22, as amended. In its supplemental respondent’s brief, the
People concede Assem. Bill 333 applies retroactively to Bell’s nonfinal
judgment and argue that Bell’s section 186.22 enhancements must be vacated
and the matter remanded to allow the People the opportunity to retry the
gang allegations based on newly amended section 186.22.

                                        A

      Section 186.22 evidence and enhancements. At trial, San Diego Police
Detective Christopher Leahy testified that Bell was a documented member of
the Eastside Skyline Piru gang. Detective Amalia Sidhu testified that a
“criminal street gang” under section 186.22 engages in criminal activity

                                       19
“individually or collectively as a group.” Sidhu testified that Bell was a
documented member of the Eastside Skyline Piru gang, which was a criminal
street gang with primary activities that included homicide, robbery, and drug
sales. She testified that Eastside Skyline Piru gang members have
individually or collectively engaged in a pattern of criminal activity. Sidhu
testified that three predicate offenses were committed by Eastside Skyline
Piru gang members and that those offenses constituted a pattern of criminal
activity. In particular, she testified that gang member Antuon Grey was
convicted of first degree murder with gang allegations, gang member George
Austin was convicted of robbery, assault with a deadly weapon, and assault
likely to cause great bodily injury, all with gang allegations, and gang
member Reality Grayson was convicted for unlawfully driving and taking a
vehicle with a gang allegation. In so testifying, Sidhu briefly described the
underlying facts of each of those predicate offenses. Her testimony was based
on her review of police investigation reports, charging documents, and court
exhibits 18, 19, and 20. Based on a hypothetical question involving facts
paralleling those in the instant case, Sidhu opined that the hypothetical
offenses were committed for the benefit of, in association with, and at the
direction of the gang and with the intent to promote, further, or assist in the
criminal activity of the gang.

      In Bell’s defense, Reginald Washington, a former member of the
Eastside Skyline Piru gang who was then the chief executive officer of Project
Aware, testified on gang culture and explained that individual gang members
may commit crimes independently of the gang. He testified that gang
members usually wear their gang colors and symbols when committing gang
crimes. In the circumstances of Bell’s case, he opined that the instant crimes
were not gang related.

                                       20
      After the court instructed with CALCRIM No. 1401 on the elements of
the gang allegations under the former version of section 186.22, the jury
found true all of the section 186.22 gang allegations. At both his original
sentencing and his resentencing on remand, the court imposed on Bell all of
the section 186.22 enhancements.

                                        B

      Assem. Bill 333. Prior to January 1, 2022, former section 186.22
provided for enhanced punishment when a person was convicted of a specified
felony committed “for the benefit of, at the direction of, or in association with
any criminal street gang, with the specific intent to promote, further, or
assist in any criminal conduct by gang members . . . .” (Former § 186.22,
subd. (b)(1).) Under that former version of section 186.22, a “criminal street
gang” was defined as “any ongoing organization, association, or group of three
or more persons, whether formal or informal, having as one of its primary
activities the commission of one or more [specified criminal acts], having a
common name or common identifying sign or symbol, and whose members
individually or collectively engage in, or have engaged in, a pattern of
criminal gang activity.” (Former § 186.22, subd. (f), italics added.) In
addition, under the former version of section 186.22, the phrase “pattern of
criminal gang activity” was defined as “the commission of, attempted
commission of, conspiracy to commit, or solicitation of, sustained juvenile
petition for, or conviction of two or more of [specified] offenses, provided at
least one of these offenses occurred after the effective date of this chapter and
the last of those offenses occurred within three years after a prior offense,
and the offenses were committed on separate occasions, by two or more
persons.” (Former § 186.22, subd. (e).)


                                        21
      Effective January 1, 2022, Assem. Bill 333 amended section 186.22 to
now provide that a “criminal street gang” is “an ongoing, organized
association or group of three or more persons, whether formal or informal,
having as one of its primary activities the commission of one or more
[specified criminal acts], having a common name or common identifying sign
or symbol, and whose members collectively engage in, or have engaged in, a
pattern of criminal gang activity.” (Assem. Bill 333, § 3 (2021-2022 Reg.
Sess.) Stats. 2021, ch. 699; § 186.22, subd. (f), italics added.) Assem. Bill 333
also amended the definition of “pattern of criminal gang activity” to require
the last of the predicate offenses to have “occurred within three years of the
prior offense and within three years of the date the current offense is alleged
to have been committed,” and that the predicate offenses “were committed on
separate occasions or by two or more members, the offenses commonly
benefited a criminal street gang, and the common benefit of the offenses is
more than reputational.” (Assem. Bill 333, § 3; § 186.22, subd. (e)(1), italics
added.) In addition, under newly revised section 186.22, the currently
charged offense cannot be used as a predicate offense. (§ 186.22, subd. (e)(2).)
To explain the “common benefit” requirement under newly amended section
186.22, Assem. Bill 333 amended section 186.22 to provide: “As used in this
chapter, to benefit, promote, further, or assist means to provide a common
benefit to members of a gang where the common benefit is more than
reputational. Examples of a common benefit that are more than reputational
may include, but are not limited to, financial gain or motivation, retaliation,
targeting a perceived or actual gang rival, or intimidation or silencing of a
potential current or previous witness or informant.” (Assem. Bill 333, § 3;
§ 186.22, subd. (g), italics added.)

                                        C

                                       22
      Retroactive application of Assem. Bill 333. Bell argues that because his
judgment is not yet final, the current version of section 186.22, as amended
by Assem. Bill 333, effective January 1, 2022, must be applied retroactively to
his case under In re Estrada (1965) 63 Cal.2d 740 (Estrada). The People
agree that amended section 186.22 should apply retroactively to all nonfinal
judgments, including Bell’s nonfinal judgment, and therefore Bell’s section
186.22 enhancements must be vacated.

      In Estrada, the California Supreme Court held that a statute that
reduces the punishment for an offense will generally apply retroactively to
any case in which the judgment is not yet final before the effective date of the
statute. (Estrada, supra, 63 Cal.2d at pp. 742, 744-745.) Estrada stated:
“When the Legislature amends a statute so as to lessen the punishment it
has obviously expressly determined that its former penalty was too severe
and that a lighter punishment is proper as punishment for the commission of
the prohibited act. It is an inevitable inference that the Legislature must
have intended that the new statute imposing the new lighter penalty now
deemed to be sufficient should apply to every case to which it constitutionally
could apply. The amendatory act imposing the lighter punishment can be
applied constitutionally to acts committed before its passage provided the
judgment convicting the defendant of the act is not final.” (Id. at pp. 745.)
Although section 3 generally provides that no Penal Code statute “is
retroactive, unless expressly so declared,” Estrada concluded that general
rule of construction did not apply where it can be discerned from the
language of the statute and other factors that the Legislature intended the
amended statute to apply to all judgments not yet final. (Estrada, at pp. 746-
747.) Therefore, “where the amendatory statute mitigates punishment and



                                       23
there is no saving clause, the rule is that the amendment will operate
retroactively so that the lighter punishment is imposed.” (Id. at p. 748.)

      The California Supreme Court described its Estrada rule, stating: “The
Estrada rule rests on an inference that, in the absence of contrary
indications, a legislative body ordinarily intends for ameliorative changes to
the criminal law to extend as broadly as possible, distinguishing only as
necessary between sentences that are final and sentences that are not.”
(People v. Conley (2016) 63 Cal.4th 646, 657; see also People v. Superior Court
(Lara) (2018) 4 Cal.5th 299, 307-308.)

      Estrada’s rule of retroactivity has been applied where the Legislature
has amended the elements required to prove a sentencing enhancement.
(People v. Nasalga (1996) 12 Cal.4th 784, 787 [amendment of § 12022.6
increasing dollar amount of victim’s loss required for sentence enhancement
applied retroactively under Estrada]; People v. Figueroa (1993) 20
Cal.App.4th 65, 68, 70-71 (Figueroa) [amendment of § 11353.6, subd. (b)
adding new element for sentence enhancement applied retroactively under
Estrada]; People v. Millan (2018) 20 Cal.App.5th 450, 455-456 [applying
Figueroa in concluding amendment to sentence enhancement statute applied
retroactively].) Figueroa stated: “[A] defendant is entitled to the benefit of
an amendment to an enhancement statute, adding a new element to the
enhancement, where the statutory change becomes effective while the case
was on appeal, and the Legislature did not preclude its effect to pending
cases.” (Figueroa, at p. 68.)

      Here, because Assem. Bill 333’s amendments to section 186.22 have, in
effect, increased the threshold for true findings on section 186.22 gang
allegations and the Legislature has not expressed any intent that its


                                         24
amendments to section 186.22 are to apply prospectively only, we agree with
Bell and the People that Assem. Bill 333’s provisions apply retroactively to
the section 186.22 enhancements imposed in the nonfinal judgment in this
case. (Estrada, supra, 63 Cal.2d at pp. 742, 744-745, 748; Figueroa, supra, 20
Cal.App.4th at pp. 68, 70-71.) People v. Lopez (2021) 73 Cal.App.5th 327
(Lopez) recently addressed this issue and reached the same conclusion as we
have that Assem. Bill 333’s amendments to section 186.22 apply retroactively
to nonfinal judgments. (Lopez, at p. 344.) Likewise, other Courts of Appeal
have also recently agreed that Assem. Bill 333’s amendments to section
186.22 apply retroactively to nonfinal judgments. (See, e.g., People v. Sek
(Feb. 1, 2022, B309003) ___ Cal.App.5th ___, ___-___ (Sek) [2022 WL 292614,
at pp. *1, *3-*5]; People v. Vasquez (Feb. 9, 2022, F078228) ___ Cal.App.5th
___, ___ (Vasquez) [2022 WL 387997, at pp. *6, *11]; People v. Delgado
(Feb. 10, 2022, B299482) ___ Cal.App.5th ___, ___ (Delgado) [2022 WL
405390, at pp. *1, *11-*13].)

                                      D

      Remand is required. Bell argues that because the jury was not
instructed, and did not make true findings, on the new elements of section
186.22, as amended by Assem. Bill 333, his section 186.22 enhancements
must be reversed and the matter remanded for further proceedings. The
People agree that Bell’s section 186.22 enhancements must be vacated and
argue that the matter should be remanded to allow the People the
opportunity to retry the gang allegations based on newly amended section
186.22.

      A criminal defendant has a constitutional right to a jury trial on every
element of a charged sentencing enhancement. (Figueroa, supra, 20


                                      25
Cal.App.4th at p. 71 [defendant “is entitled to have the jury decide every
essential element of the crime and enhancement charged against him, no
matter how compelling the evidence may be against him”].) Furthermore, a
trial court has a sua sponte duty to instruct the jury on all elements of
charged sentencing enhancements. (People v. Singh (2019) 42 Cal.App.5th
175, 181 [“In criminal cases, a trial court has a sua sponte duty to instruct
regarding the general principles of law relevant to the issues raised by the
evidence and necessary for the jury’s understanding of the case [citation],
including the elements of a charged offense.”].)

      Under former section 186.22, as the trial court instructed on with
CALCRIM No. 1401, the jury could make a true finding on the section 186.22
gang allegations against Bell if it found, inter alia, that the gang members
“individually or collectively” engaged in a pattern of criminal gang activity.
(Former § 186.22, subd. (f).) In contrast, under current section 186.22, the
jury must find that gang members “collectively” engaged in a pattern of
criminal gang activity. (§ 186.22, subd. (f), italics added.) Therefore, under
the current version of section 186.22, which now applies retroactively to Bell’s
nonfinal judgment, the jury could not make a true finding on the section
186.22 allegations if it found the gang members acted individually, and not
collectively, in criminal gang activity.

      Furthermore, under former section 186.22, as the trial court instructed,
the jury could make a true finding on the section 186.22 gang allegations
against Bell if it found, inter alia, a “pattern of criminal gang activity”
involving two or more predicate offenses that were committed on separate
occasions or by two or more persons. (Former § 186.22, subd. (e).) In
contrast, under current section 186.22, the jury can only find a “pattern of
criminal gang activity” if, in addition to the above requirements, it also finds

                                           26
the predicate offenses “commonly benefited a criminal street gang, and the
common benefit of the offenses is more than reputational.” (§ 186.22, subd.
(e)(1), italics added.) In addition, current section 186.22 explains its
“common benefit” requirement, providing: “[T]o benefit, promote, further, or
assist means to provide a common benefit to members of a gang where the
common benefit is more than reputational. Examples of a common benefit
that are more than reputational may include, but are not limited to, financial
gain or motivation, retaliation, targeting a perceived or actual gang rival, or
intimidation or silencing of a potential current or previous witness or
informant.” (§ 186.22, subd. (g), italics added.) Therefore, under the current
version of section 186.22, which now applies retroactively to Bell’s nonfinal
judgment, the jury could not make a true finding on the section 186.22
allegations without a finding that the predicate offenses “commonly benefited
a criminal street gang, and the common benefit of the offenses is more than
reputational.” (§ 186.22, subd. (e)(1).)

      Because the jury was not instructed on the newly amended version of
section 186.22, which restricts the scope of its sentencing enhancements by
adding the new requirements discussed above and applies retroactively to
Bell’s case, the jury could not, and did not, make findings on the truth of the
section 186.22 allegations against Bell under the current elements of section
186.22. As discussed above, Bell has a constitutional right to a jury trial on
“every essential element” of the crimes and enhancements charged against
him. (Figueroa, supra, 20 Cal.App.4th at p. 71.) Because Bell was not given
a jury trial on any section 186.22 gang allegations based on its new elements
that became effective January 1, 2022, we must reverse the true findings on
all of his section 186.22 enhancements, strike the court’s imposition of those
enhancements, and remand the matter with directions that the court either:

                                           27
(1) conduct a new trial on any subsequent allegations filed by the People
under current section 186.22 and a resentencing hearing based on any
findings made thereon; or (2) if the People elect to not file any subsequent
allegations under current section 186.22, conduct a resentencing hearing
based on the omission of any section 186.22 enhancements.

      We conclude reversal of Bell’s section 186.22 enhancements and
remand of the matter is required because, regardless of any evidence
admitted during his original jury trial that may have provided substantial
evidence to support true findings on all of the elements under newly revised
section 186.22, we cannot conclude that imposition of section 186.22
enhancements against Bell under its current elements without a jury trial
thereon would be error that is harmless beyond a reasonable doubt.
(Chapman v. California (1967) 386 U.S. 18, 24; People v. Williams (2001) 26
Cal.4th 779, 797; Neder v. United States (1999) 527 U.S. 1, 19 (Neder).) As a
reviewing court, we cannot become, in effect, a second jury and reweigh the
evidence to determine whether allegations under newly revised section
186.22 are true. (Neder, at p. 19.) As Bell argues, and the People apparently
concede, Bell is entitled to a jury trial on any new allegations under current
section 186.22 regardless of whether or not the evidence admitted at his
original trial would overwhelmingly favor true findings under current section
186.22. (Ibid.; People v. Mil (2012) 53 Cal.4th 400, 409.)

      In Lopez, the court addressed the instant issue and reached the same
conclusion that reversal of the appellant’s section 186.22 enhancements was
required with remand for further proceedings under amended section 186.22.
(Lopez, supra, 73 Cal.App.5th at pp. 344, 346.) In particular, Lopez stated:
“[A]s the trial took place long before the statute was amended, the jury was
not asked to, and therefore did not, make the factual determinations that are

                                       28
now required by the amendments to section 186.22. To rule that the
existence of evidence in the record that would permit a jury to make a
particular finding means that the jury need not actually be asked to make
that finding would usurp the jury’s role and violate [the appellant’s] right to a
jury trial on all the elements of the charged allegations. [Citations.] We
therefore conclude that the gang-related enhancement findings must be
vacated and the matter remanded to give the People the opportunity to prove
the applicability of the enhancements under the amendments to section
186.22.” (Id. at p. 346.) Other Courts of Appeal have likewise concluded that
reversal of nonfinal judgment enhancements under former section 186.22
must be reversed and the matters remanded to allow the People the
opportunity to retry the gang allegations under current section 186.22. (See,
e.g., Sek, supra, ___ Cal.App.5th at pp. ___, ___-___ [2022 WL 292614 at
pp. *1, *3-*5]; Vasquez, supra, ___ Cal.App.5th at pp. ___, ___ [2022 WL
387997 at pp. *6, *11]; Delgado, supra, ___ Cal.App.5th ___ at pp. ___, ___-___
[2022 WL 405390 at pp. *1, *11-*13].) We agree with the reasoning in those
cases and conclude that they support our analysis and disposition of Bell’s
section 186.22 contention.




                                       29
                                DISPOSITION

      The judgment is reversed to the extent it imposed section 186.22
enhancements against Bell and the matter is remanded with directions that
the court either: (1) conduct a new trial on any subsequent allegations filed
by the People under current section 186.22 and a resentencing hearing based
on any findings made thereon; or (2) if the People elect to not file any
subsequent allegations under current section 186.22, conduct a resentencing
hearing without the imposition of any section 186.22 enhancements. In all
other respects, the judgment is affirmed.




                                                                       IRION, J.

WE CONCUR:




McCONNELL, P. J.




GUERRERO, J.




                                       30